Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, as per Claim 1, 13, 19, and 20, they recite limitation “at least in part, on an evaluation” which is indefinite and vague because there is no other alternative feature claimed for "least in part" alternative limitation.
As per Claim 16, it recites the limitation “plurality of data points” in line 3 which is unclear what the limitation refers. Is it referring to “plurality of data points of a future window” recited in Claim 14 or “plurality of data points cross the indicator threshold” recited in Claim 15?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claims 1-18 recite steps or acts including executing an alerting process; thus, the claims are to a process, which is one of the statutory categories of invention.  Claim 19 recites a system comprising a processor and memory and therefore is a machine. Claim 20 is directed to a “computer program product comprising a non-transitory computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed to implement a method”. Because a computer program is claimed in a process where the computer is executing the computer program’s instructions, the claim is a process claim which is statutory.
(Step 2A – Prong One) The claims 1 and 19-20 recite:
determining, …, a relative trend significance over a trend window of the condition indicator set based, at least in part, on an evaluation of the trend window in relation to a historical window of the condition indicator set, the historical window spanning a period prior to a start of the trend window (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm i. e. probability distribution as described in the paragraph [00054]-[00055]); 
determining, …, whether trend criteria associated with the operating element is satisfied, wherein the trend criteria comprises criteria related to the relative trend significance (under its broadest reasonable interpretation, mental process, practicably performed in the human mind including an observation, evaluation, judgement, opinion). 
Further the limitation dependent claims, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.
Therefore, the limitations, under its broadest reasonable interpretation, are the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “data server” (Claim 1 and 13), “computer system” (Claim 19), “processor” (Claim 19), “memory” (Claim 19), “a computer-program product” (Claim 19), “non-transitory computer-usable medium” (Claim 20), “computer-readable program code” (Claim 20), and “computer-readable program code” (Claim 20) which are recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)).  The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(d)).  Further the limitation “acquiring a current condition indicator of a condition indicator set associated with an operating condition of a machine, the condition indicator set indicating sensor readings associated with an operating element of the machine under the operating condition” and “executing, …, an alerting process in response to the determining that the trend criteria is satisfied” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)).  Also the limitation “alerting process” (Claim 1 and 18-20) and “alert signal” (Claim 18) is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)); the additional element “machine” (Claim 1 and 19-20), “sensor” (Claim 1 and 19-20), and “operating element of the machine” (Claim 1 and 19-20) is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)). Further the limitation “trend window” (Claim 1-2, 4, 6-8, 10-14, 16-17, and 19-20), “model” (Claim 2-4, 6, 8, 11, and 14), “historical window” (Claim 1, 2, 5-8, 10-12, 16, and 19-20), “criteria” (Claim 1, 3-4, 6-8, 10, 13, 15-17, and 19-20), and  “sample”/“samples” (Claim 7-8) is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)).   These additional elements do not integrate absolute and relative importance trend detection method into a practical application because they do no more than implement the mathematical modeling on a computer which merely uses a computer as a tool to perform an abstract idea.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “data server” (Claim 1 and 13), “computer system” (Claim 19), “processor” (Claim 19), “memory” (Claim 19), “a computer-program product” (Claim 19), “non-transitory computer-usable medium” (Claim 20), “computer-readable program code” (Claim 20), and “computer-readable program code” (Claim 20) amount to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. Further the addition element “the additional element “machine” (Claim 1 and 19-20), “sensor” (Claim 1 and 19-20), and “operating element of the machine” (Claim 1 and 19-20), “alerting process” (Claim 1 and 18-20) and “alert signal” (Claim 18), “trend window” (Claim 1-2, 4, 6-8, 10-14, 16-17, and 19-20), “model” (Claim 2-4, 6, 8, 11, and 14), “historical window” (Claim 1, 2, 5-8, 10-12, 16, and 19-20), “criteria” (Claim 1, 3-4, 6-8, 10, 13, 15-17, and 19-20), and “sample”/“samples” (Claim 7-8) is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)).
	
Further dependent claims 2-18 recite:
2. The method of claim 1 comprising: 
generating a model of the trend window (insignificant extra solution activity – data gathering); and 
wherein the determining the relative trend significance comprises comparing one or more values from the model to the historical window  (insignificant extra solution activity – data gathering).
3. The method of claim 2 comprising: 
analyzing a quality of the model (mathematical concepts), the analyzing yielding a quality metric(mathematical concepts); and 
causing alert suppression responsive to the quality metric not satisfying quality criteria  (insignificant extra solution activity – data gathering).
4. The method of claim 1 comprising: 
generating a linear regression model of the trend window (mathematical concepts); 
analyzing a quality of the linear regression model using a coefficient of determination (mathematical concepts); and 
causing alert suppression responsive to the coefficient of determination not satisfying quality criteria (insignificant extra solution activity – data gathering).
5. The method of claim 1, wherein the determining the relative trend significance comprises fitting the historical window to a probability distribution (mathematical concepts).
6. The method of claim 5, wherein the criteria related to the relative trend significance is satisfied in response to at least one of the following: 
at least one value in a model of the trend window is greater than a specified percentage of the historical window according to the probability distribution (mathematical concepts); and 
a most recent value in a model of the trend window is greater than a specified percentage of the historical window according to the probability distribution (mathematical concepts).
7. The method of claim 5, wherein the criteria related to the relative trend significance is satisfied in response to at least one of the following: 
at least one sample in the trend window is greater than a specified percentage of the historical window according to the probability distribution (mathematical concepts); 
at least a minimum number of samples in the trend window are greater than a specified percentage of the historical window according to the probability distribution; and a most recent sample in the trend window is greater than a specified percentage of the historical window according to the probability distribution (mathematical concepts).
8. The method of claim 5, wherein the criteria related to the relative trend significance is satisfied in response to at least one of the following: 
an aggregate value for individual samples of the trend window is greater than a specified percentage of the historical window according to the probability distribution, wherein the aggregate value is selected from the group consisting of minimum, maximum, mean, median, and mode (mathematical concepts); and 
an aggregate value for a model of the trend window is greater than a specified percentage of the historical window according to the probability distribution, wherein the aggregate value is selected from the group consisting of minimum, maximum, mean, median, and mode (mathematical concepts).
9. The method of claim 5, wherein the probability distribution comprises a normal probability distribution (mathematical concepts).
10. The method of claim 1, wherein: the determining the relative trend significance comprises: 
determining a first aggregate value for the trend window and a second aggregate value for the historical window (mathematical concepts); and 
comparing the first aggregate value to the second aggregate value, the comparing yielding a comparison metric (mathematical concepts); and 
the criteria related to the relative trend significance is satisfied in response to the comparison metric meeting a comparison-metric threshold (insignificant extra solution activity – data gathering).
11. The method of claim 1 comprising: 
generating a first linear regression model for the trend window (mathematical concepts); 
generating a second linear regression model for the historical window (mathematical concepts); wherein the determining the relative trend significance comprise comparing a slope of the first linear regression model to a slope of the second linear regression model (mathematical concepts), the comparing yielding a comparison metric (mathematical concepts); and 
wherein the criteria related to the relative trend significance is satisfied in response to the comparison metric meeting a comparison-metric threshold (mathematical concepts).
12. The method of claim 1, wherein the trend window and the historical window are non-overlapping windows (insignificant extra solution activity – data gathering).
13. The method of claim 1, comprising: 
determining, by the data server, an absolute trend significance over the trend window based, at least in part, on an evaluation of the trend window in relation to an indicator threshold (mathematical concepts); 
wherein the trend criteria comprises criteria related to the absolute trend significance; and 
wherein satisfaction of the trend criteria requires satisfaction of at least the criteria related to the relative trend significance and the criteria related to the absolute trend significance (insignificant extra solution activity – data gathering).
14. The method of claim 13, wherein the determining the absolute trend significance comprises: 
predicting a plurality of data points of a future window of the condition indicator set using a model of the trend window; and evaluating the plurality of data points in relation to the indicator threshold (mathematical concepts).
15. The method of claim 14, wherein: 
the evaluating the plurality of data points in relation to the indicator threshold comprises determining how many of the plurality of data points cross the indicator threshold (mathematical concepts); and 
the criteria related to the absolute trend significance is satisfied in response to at least a specified minimum portion of the plurality of data points crossing the indicator threshold (mathematical concepts).
16. The method of claim 14, comprising: 
determining a trend indication in the trend window responsive to the evaluating the plurality of data points (mathematical concepts); 
determining, based on a probability distribution of the historical window, a probability of crossing the indicator threshold (mathematical concepts); and 
disregarding the trend indication in response to the probability satisfying specified criteria (insignificant extra solution activity – data gathering).
17. The method of claim 13, wherein: 
the determining the absolute trend significance comprises determining an aggregate value for the trend window, wherein the aggregate value is selected from the group consisting of mean, median, mode, maximum and minimum (mathematical concepts); and 
the criteria related to the absolute trend significance is satisfied in response to the aggregate value falling within a specified range of the indicator threshold (mathematical concepts).
18. The method of claim 1, wherein the executing the alerting process comprises generating an alert signal (insignificant extra solution activity – data gathering).

Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-10, 13-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker et al. (US 20190108691 A1).
As per Claim 1 and 19-20, Tucker et al. teaches a method/system/computer-program product comprising:
acquiring a current condition indicator of a condition indicator set associated with an operating condition of a machine ([0052]-[0053] “the data terminal 303 may acquire a data signal from a vibration sensor adjacent to a main rotor transmission. The data signal may be a sample of the sensor data over a predetermined period of time, and may include data from multiple vibration sources.”), the condition indicator set indicating sensor readings associated with an operating element of the machine under the operating condition ([0052]-[0053] “ the data terminal 303 may acquire a data signal from a vibration sensor adjacent to a main rotor transmission. The data signal may be a sample of the sensor data over a predetermined period of time, and may include data from multiple vibration sources.”); 
determining, by a data server, a relative trend significance over a trend window of the condition indicator set based, at least in part, on an evaluation of the trend window in relation to a historical window of the condition indicator set, the historical window spanning a period prior to a start of the trend window ([0054] “trends of condition indicators”, “The data server 305 may aggregate the newly received condition indicator data for one or more monitored performance parameters with existing condition indicator or trend data for the relevant performance parameter, and analyze the data for trends.”;[0055] “ In some embodiments, the data server 305 uses one or more EMAs for trend detection, with each EMA essentially acting as a one pole low-pass filter. The data server 305 may further use a difference in different EMAs in an MACD system for trend detection. Two EMAs applied to the data of interest can be used to determine the trend in the condition indicator. In some embodiments, the MACD system may use a first EMA or long term EMA with a long window (EMA.sub.long) and second EMA or short term EMA with a short window (EMA.sub.short), with the MACD being the difference between the two, for example, EMA.sub.short-EMA.sub.long.”; [0057]); 
determining, by the data server, whether trend criteria associated with the operating element is satisfied, wherein the trend criteria comprises criteria related to the relative trend significance ([0054] “Upon detecting that a trend or condition data for a particular operating parameter has exceeded a particular threshold such as a static trend threshold or an adaptable trend threshold, the data server 305 may generate one or more alert signals”); and 
executing, by the data server, an alerting process in response to the determining that the trend criteria is satisfied ([0054] “Upon detecting that a trend or condition data for a particular operating parameter has exceeded a particular threshold such as a static trend threshold or an adaptable trend threshold, the data server 305 may generate one or more alert signals”).

As per Claim 2, Tucker et al. teaches comprising: generating a model of the trend window (Fig. 4A-4B & 6A, [0065]); and 
 wherein the determining the relative trend significance comprises comparing one or more values from the model to the historical window (Fig. 4A-4B, [0065]).
As per Claim 3, Tucker et al. teaches comprising: 
analyzing a quality of the model, the analyzing yielding a quality metric ([0078]-[0081]); and 
causing alert suppression responsive to the quality metric not satisfying quality criteria ([0081]).
As per Claim 4, Tucker et al. teaches comprising: 
generating a linear regression model of the trend window ([0078]-[0081], [0085]); 
analyzing a quality of the linear regression model using a coefficient of determination ([0078]-[0081]); 
and causing alert suppression responsive to the coefficient of determination not satisfying quality criteria ([0081]).
As per Claim 5, Tucker et al. teaches wherein the determining the relative trend significance comprises fitting the historical window to a probability distribution ([0106] “the system may, for example, compare the indicator value to a statistical threshold based on statistics of a moving window of the indicator such as standard deviation. For example, if a condition indicator value is above the statistical threshold, such as four (4) standard deviations”).
As per Claim 6, Tucker et al. teaches wherein the criteria related to the relative trend significance is satisfied in response to at least one of the following: 
at least one value in a model of the trend window is greater than a specified percentage of the historical window according to the probability distribution ([0106] “the statistical analysis may be applied to the condition indicator data, to the MACD, to the rate of change of the long term EMA, or another data set or data point. In an embodiment, the system may, for example, compare the indicator value to a statistical threshold based on statistics of a moving window of the indicator such as standard deviation. For example, if a condition indicator value is above the statistical threshold, such as four (4) standard deviations”); and 
a most recent value in a model of the trend window is greater than a specified percentage of the historical window according to the probability distribution.
As per Claim 7, Tucker et al. teaches wherein the criteria related to the relative trend significance is satisfied in response to at least one of the following:
 at least one sample in the trend window is greater than a specified percentage of the historical window according to the probability distribution ([0106] “the statistical analysis may be applied to the condition indicator data, to the MACD, to the rate of change of the long term EMA, or another data set or data point. In an embodiment, the system may, for example, compare the indicator value to a statistical threshold based on statistics of a moving window of the indicator such as standard deviation. For example, if a condition indicator value is above the statistical threshold, such as four (4) standard deviations”); 
at least a minimum number of samples in the trend window are greater than a specified percentage of the historical window according to the probability distribution; and
 a most recent sample in the trend window is greater than a specified percentage of the historical window according to the probability distribution.

As per Claim 8, Tucker et al. teaches wherein the criteria related to the relative trend significance is satisfied in response to at least one of the following: 
an aggregate value for individual samples of the trend window is greater than a specified percentage of the historical window according to the probability distribution, wherein the aggregate value is selected from the group consisting of minimum, maximum, mean, median, and mode; and 
an aggregate value for a model of the trend window is greater than a specified percentage of the historical window according to the probability distribution, wherein the aggregate value is selected from the group consisting of minimum, maximum, mean, median, and mode ([0106], “the statistical analysis may be applied to the condition indicator data, to the MACD, to the rate of change of the long term EMA, or another data set or data point. In an embodiment, the system may, for example, compare the indicator value to a statistical threshold based on statistics of a moving window of the indicator such as standard deviation. For example, if a condition indicator value is above the statistical threshold, such as four (4) standard deviations”).
As per Claim 9, Tucker et al. teaches wherein the probability distribution comprises a normal probability distribution ([0106] “statistics of a moving window of the indicator such as standard deviation. For example, if a condition indicator value is above the statistical threshold, such as four (4) standard deviations”).
As per Claim 10, Tucker et al. teaches wherein: 
the determining the relative trend significance comprises: 
determining a first aggregate value for the trend window ([0099]-[0100] “rate of change of the long term average…  the rate of change in trend condition indicator data”) and a second aggregate value for the historical window ([0101]-[0102] “rate of change threshold”); and 
comparing the first aggregate value to the second aggregate value, the comparing yielding a comparison metric ([0101]-[0102]); and 
the criteria related to the relative trend significance is satisfied in response to the comparison metric meeting a comparison-metric threshold (Fig. 9B, [0103]-[0106]).
As per Claim 13, Tucker et al. teaches comprising: 
determining, by the data server, an absolute trend significance over the trend window based, at least in part, on an evaluation of the trend window in relation to an indicator threshold ([0086] “The slowly rising trends are more easily detectable using absolute trends”); 
wherein the trend criteria comprises criteria related to the absolute trend significance ([0094], [0103]-[0105] “a determination is made on whether the slowly changing trend is indicated, and if the slowly changing trend is indicated, then an alert signal is provided”); and 
wherein satisfaction of the trend criteria requires satisfaction of at least the criteria related to the relative trend significance and the criteria related to the absolute trend significance (Fig. 9B, [0103]-[0105]).
As per Claim 14, Tucker et al. teaches wherein the determining the absolute trend significance comprises: 
predicting a plurality of data points of a future window of the condition indicator set using a model of the trend window ([0103]); and 
evaluating the plurality of data points in relation to the indicator threshold ([0103]-[0134]).
As per Claim 18, Tucker et al. teaches wherein the executing the alerting process comprises generating an alert signal ([0054], [0087]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (US 20190108691 A1) as applied to claims 1-10, 13-14, and 18-20 above, and further in view of Tohlen et al. (US 20200112321 A1).
As per Claim 11, Tucker et al. teaches comprising: 
generating a first linear regression model for the trend window ([0078]-[0081], [0085]); 
generating a second linear regression model for the historical window ([0078]-[0081], [0085]); 
wherein the determining the relative trend significance comprise …, the comparing yielding a comparison metric ([0082]-[0084]); and 
wherein the criteria related to the relative trend significance is satisfied in response to the comparison metric meeting a comparison-metric threshold ([0081]).
Tucker et al. fails to change explicitly comparing a slope of the first linear regression model to a slope of the second linear regression model.
Tohlen et al. teaches comparing a slope of the first linear regression model to a slope of the second linear regression model ([0035]-[0043]).
Tucker et al. and Tohlen et. al. are analogous art because they are both related to data analysis for sensor reading associated with an operating element of the machine.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Tohlen et al. into Tucker et al.’s invention to provide acceptable data sampling (Tohlen et al.: [0052]).  

6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (US 20190108691 A1) as applied to claims 1-10, 13-14, and 18-20 above, and further in view of Morris et al. (US 10765331 B2).
As per Claim 12, Tucker et al. teaches the trend window and the historical window.
Tucker et al. fails to teach explicitly non-overlapping windows.	Morris et al. teaches non-overlapping windows (Col. 10 lines 55-62)
Tucker et al. and Morris et al. are analogous art because they are both related to data analysis for sensor reading associated with an operating element of the machine.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Morris et al. into Tucker et al.’s invention to provide a system that helps allowing for the calculation of more accurate and more precise parameters (Morris et al.: col. 9 lines 40-41).  

7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (US 20190108691 A1) as applied to claims 1-10, 13-14, and 18-20 above, and further in view of Seem (US 20090144023 A1).
As per Claim 12, Tucker et al. fails to teach explicitly wherein: the determining the absolute trend significance comprises determining an aggregate value for the trend window, wherein the aggregate value is selected from the group consisting of mean, median, mode, maximum and minimum; and 
the criteria related to the absolute trend significance is satisfied in response to the aggregate value falling within a specified range of the indicator threshold.
Seem teaches the determining the absolute trend significance comprises determining an aggregate value for the trend window ([0068]-[0069]), wherein the aggregate value is selected from the group consisting of mean, median, mode, maximum and minimum ([0069] “exponentially weighted moving average of the integral of the absolute value of the error “); and 
the criteria related to the absolute trend significance is satisfied in response to the aggregate value falling within a specified range of the indicator threshold ([0070]-[0071]).
Tucker et al. and Seem are analogous art because they are both related to data analysis for sensor reading associated with an operating element of the machine.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Seem into Tucker et al.’s invention to provide a system that provides performance indicators with being computationally efficient and giving greater weight to more recent values compared to older values (Seem: [0038]).  

8.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (US 20190108691 A1) as applied to claims 1-10, 13-14, and 18-20 above, and further in view of Sundareswara et al. (US 20190353277 A1).
As per Claim 16, Tucker et al. fails to teach explicitly comprising: determining a trend indication in the trend window responsive to the evaluating the plurality of data points; 
determining, based on a probability distribution of the historical window, a probability of crossing the indicator threshold; and 
disregarding the trend indication in response to the probability satisfying specified criteria.
Sundareswara et al. teaches determining a trend indication in the trend window responsive to the evaluating the plurality of data points (Fig. 3-4, [0059]-[0067]); 
determining, based on a probability distribution of the historical window, a probability of crossing the indicator threshold (Fig. 3-4, [0059]-[0067]); and 
disregarding the trend indication in response to the probability satisfying specified criteria (Fig. 3-4, [0059]-[0067]).
Tucker et al. and Sundareswara et al. are analogous art because they are both related to data analysis for sensor reading associated with an operating element of the machine.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Sundareswara et al. into Tucker et al.’s invention to reliably and accurately determine a status of the system with the given dataset so that user may identify trends in the operational data, and better understand interactions in the subsystem that lead to or are associated with fault states (Sundareswara et al.: [0068],[0053]).  

Allowable Subject Matter
9.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter: (Clam 15) “determining how many of the plurality of data points cross the indicator threshold; and the criteria related to the absolute trend significance is satisfied in response to at least a specified minimum portion of the plurality of data points crossing the indicator threshold.”

Conclusion
10.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 20170314961 A1) discloses methods for anomaly detection in complex physical systems using data trend.
Liu et al. (CN 107798149 A) discloses aircraft maintenance evaluation method using trend analysis of model.
 Bolt eat al. (US 7620533 B2) discloses Method and system for detecting change in data streams.
Ariyur et al. (US 20050165519 A1) discloses trending system using window filtering.
Dempsey et al. (“Investigation of Current Methods to Identify Helicopter Gear Health”) discloses an algorithm for identifying the health of helicopter transmission gears.
Ibidunmoye et al. (“Adaptive Anomaly Detection in Performance Metric Streams”) discloses behaviour-based anomaly detection using data trend analysis. 
11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146

/EUNHEE KIM/            Primary Examiner, Art Unit 2146